NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 31 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CINDY M. ESTRADA,                               No.    19-35734

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05362-RSM

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                Ricardo S. Martinez, Chief District Judge, Presiding

                           Submitted February 2, 2021**
                              Seattle, Washington

Before: GRABER, McKEOWN, and PAEZ, Circuit Judges.

      Cindy Estrada appeals the district court’s affirmance of the Social Security

Commissioner’s denial of her application for disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
The parties are familiar with the facts, so we do not repeat them here. We have

jurisdiction under 28 U.S.C. § 1291, and we vacate the denial of benefits and

remand for reconsideration in light of Revels v. Berryhill, 874 F.3d 648 (9th Cir.

2017).

      The ALJ concluded that Estrada’s “statements concerning the intensity,

persistence and limiting effects of [her] symptoms are not entirely consistent with

the medical evidence and other evidence in the record . . . .” The ALJ noted that

the record “lacks significant findings to support [Estrada’s] extreme allegations,”

“support for her neck and hand complaints is elusive,” examinations are within

“normal limits,” neck pain patterns do not correlate with MRI findings, and

“diagnostic imaging of the hips and hands were repeatedly negative,” among other

statements. Estrada argues that the ALJ improperly discounted her testimony

because the lack of objective findings is consistent with her fibromyalgia—a

diagnosis that the ALJ recognized as a severe impairment adequately supported by

medical evidence at step two.

      The ALJ did not have the benefit of our decision in Revels, which was issued

two months after the ALJ’s decision. In Revels, we concluded that the ALJ erred

in rejecting a claimant’s testimony where the ALJ stated that the testimony was

“undercut by the lack of ‘objective findings’ supporting her claims of severe pain”

because examinations showing mostly normal results “are perfectly consistent with


                                          2
debilitating fibromyalgia.” 874 F.3d at 666. We noted that the ALJ’s error “arose

from an apparent fundamental misunderstanding of fibromyalgia,” id. at 662, and

emphasized that fibromyalgia “is diagnosed entirely on the basis of patients’

reports of pain and other symptoms, and there are no laboratory tests to confirm the

diagnosis,” id. at 666 (quotations omitted). Here, in assessing the credibility of

Estrada’s symptoms testimony, the ALJ appears to have similarly failed to

construe the medical evidence “in light of fibromyalgia’s unique symptoms and

diagnostic methods.” Id. at 662. For this reason, we remand.

      On remand, the ALJ should address how the fibromyalgia diagnosis weighs

on his evaluation of the medical evidence for purposes of assessing the credibility

of Estrada’s symptoms testimony, id. at 666, explain why he deemed Estrada’s

treatment “conservative” for fibromyalgia, id. at 667, and address how evidence

that Estrada at times denied pain comports with the recognition that “the symptoms

of [fibromyalgia] can wax and wane so that a person may have ‘bad days and good

days.’” Social Security Ruling, SSR 12-2p (Jul. 25, 2012); see also Revels, 874

F.3d at 663. Because we remand for consideration of Revels, we do not reach

Estrada’s other challenges to the ALJ’s decision.

      VACATED and REMANDED.

      Each party shall pay its own costs on appeal.




                                          3